TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00299-CV


                   Nationstar Mortgage, LLC d/b/a Mr. Cooper, Appellant

                                                 v.

                              Kimberly Leff and Ben Leff, Appellees


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
NO. D-1-GN-18-003076, THE HONORABLE MAYA GUERRA GAMBLE, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant Nationstar Mortgage, LLC has filed an unopposed motion for extension

of time to file its appellant’s brief. Nationstar Mortgage requests an additional ninety days to file

its brief so that the parties may continue ongoing settlement negotiations and resolve their

dispute “without the need for further litigation.”

               We construe Nationstar Mortgage’s motion as a motion to abate. We grant the

motion and abate the appeal. See Tex. R. App. P. 42.1(a)(2)(C). The parties shall submit either

a joint status report concerning the status of the settlement negotiations or a motion to dismiss on

or before October 31, 2019.


Before Justices Goodwin, Baker, and Kelly

Abated

Filed: September 20, 2019